Citation Nr: 0301961	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  02-03 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty for more than 28 years 
until his retirement in June 1997.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas. 


FINDING OF FACT

The veteran developed chronic obstructive sleep apnea during 
service.


CONCLUSION OF LAW

Chronic obstructive sleep apnea was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which was effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to establish 
service connection for obstructive sleep apnea.  The Board 
concludes that the discussions in the rating decision, the 
statement of the case (SOC), and letters to the veteran, 
apprised the veteran of the law applicable in adjudicating 
the appeal, the reasons and bases for the VA decision, and 
the information and evidence needed to substantiate the 
claim.  While the VA has not fully apprised the veteran of 
the development the VA would attempt to perform, and the 
evidence the veteran needed to provide, see Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), in light of the outcome of 
this decision, the veteran is not adversely affected by such 
lack of notification. 

The Board notes that veteran's service record have been 
obtained.  Post service medical records have also been 
obtained and the veteran has been provided VA examinations.  
The veteran has not identified any outstanding available 
evidence necessary to substantiate his claim.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131.  

The veteran maintains that he developed chronic obstructive 
sleep apnea in service.  The veteran asserts that he 
experienced sleep apnea for many years during service and 
that when he sought medical help in service the physicians 
failed to properly diagnose his symptoms.

July 1983 service medical records reveal complaints of 
fatigue, dizziness, blurred vision and general malaise since 
October or November 1982.  Medical records dated in August 
1983 indicated that the veteran had sarcoidosis.  In 
September 1987 the veteran complained of feeling weak and 
that he got totally exhausted when running.  He reported that 
he was unable to keep up with previous physical activities.  
On examination just prior to discharge in June 1997, no 
mention was made of obstructive sleep apnea.

The veteran submitted a December 2000 memorandum from an Air 
Force physician who was the medical director of a Sleep 
Disorders Center.  The physician stated that the veteran was 
diagnosed with obstructive sleep apnea, via clinical 
evaluation and a polysomnogram, in July 2000.  The military 
physician reported that a review of the veteran's military 
medical record demonstrated a long history of symptoms 
consistent with obstructive sleep apnea.  He noted complaints 
beginning in 1982, and further complaints in 1983, and 1987, 
which were consistent with obstructive sleep apnea.  This 
physician stated that while the veteran was not diagnosed 
with obstructive sleep apnea until his referral to the Sleep 
Disorder Center in 2000, it was reasonable to assume that his 
condition predated the time of the actual diagnosis, and may 
have persisted for many years.  He further stated that 
clinical documentation supported that the veteran symptoms 
consistent with obstructive sleep apnea while on active duty 
with the military.  It was the medical director's opinion 
that the veteran had obstructive sleep apnea prior to his 
discharge from military service.  He also noted that 
obstructive sleep apnea had only recently been recognized in 
the medical community.

A letter was received from the veteran's spouse in August 
2001.  She stated that she had been married to the veteran 
since January of 1971.  She reported that since 1982 she 
noticed that the veteran began gasping for air, and it seemed 
like he was not breathing for extended periods of time, while 
he was asleep.  She further reported that he became tired all 
the time and that he would sometimes fall asleep while 
waiting for a stoplight.

While the veteran did not receive a diagnosis of obstructive 
sleep apnea during service, the Board is of the opinion that 
the balance of the evidence indicates that the veteran first 
developed chronic obstructive sleep apnea in service.  There 
are service medical records that show that the veteran 
experienced fatigue and weakness in service, and there were 
not always definite reasons found for those symptoms.  Most 
importantly, there is a medical opinion from a military 
physician, specialized in the treatment of sleep disorders, 
who has examined the veteran's medical history.  As noted 
above, he has expressed the opinion that the veteran 
developed obstructive sleep apnea during service.  Since 
there is competent specialized medical evidence indicating 
that the veteran's obstructive sleep apnea was incurred in 
service, the Board finds that the evidence supports service 
connection for obstructive sleep apnea.  


ORDER

Entitlement to service connection for obstructive sleep apnea 
is granted.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

